DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WORDEN (US 2019/0078361) in view of HO (US 2020/0349786).
Regarding claim 1,
	WORDEN teaches a method of operating a door system, the method comprising: 
receiving a signal from a pressure sensor indicative of a user contacting the door system ([0044] teaches an opening device 86, which may be a touch sensor, produces a door presenting signal); 
shifting the lock from a locked configuration to an unlocked configuration in response to receiving the signal ([0044] teaches a controller 84 which communicates with the presenting actuator 24 and the latching assembly 26 during various opening and closing operations, wherein the opening device 86 produces a door presenting signal that is sent to the controller to move the door 12 from a closed position);  and
moving the door panel from a closed position to an ajar position in response to receiving the signal ([0044] teaches moving the door 12 from a closed position (FIG. 2A) to a presenting position (FIG. 2C) in which the door is slightly ajar).
WORDEN fails to expressly teach that the pressure sensor is disposed in a sill or a frame of the door system; and shifting the lock from a locked configuration to an unlocked configuration in response to receiving the signal after authenticating the user.
HO teaches an access management system wherein a sensor is disposed in a sill or a frame of the door system ([0093] teaches a door wherein the lock 301 can be equipped with at least touch sensors; [0362] teaches that “Sensors can be disposed on or near a surface of the door, the door frame, or both.”). Ho further teaches shifting the lock from a locked configuration to an unlocked configuration in response to receiving the signal after authenticating the user ([0088] teaches that if the biometric data matches a registered user that is authorized to open lock 301, microcontroller 304 signals mechanical motor 306 to actuate the deadbolt of physical lock 308 in order to open b-lock 301).
Before the effective filing date of the invention, it would have been obvious to modify Worden per the teachings of Ho, locating the touch sensor of Worden on at least the door frame, as a matter of design choice, since Ho discloses that the sensor’s location shall not prevent the detection of data for utilization by the system. Furthermore, it would have been obvious to shift the locking configuration to unlocked following authentication, thus permitting access only to authorized persons.
Regarding claim 3,
Worden teaches moving the door panel from a closed position to an ajar position includes moving a main latch from a latched position to a retracted position ([0043] teaches a latching assembly including a latch 28 that cooperates with a striker 30. Well known in the art as cooperating to secure the door via extension and un-securing the door via retraction).

Claims 4, 6, 10-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HO (US 2020/0349786) in view of WORDEN (US 2019/0078361).
Regarding claim 4,
HO teaches a method of operating a door system, the method comprising: 
receiving a signal or sensing a user with a lock disposed within a door panel (see figure 4A, specifically steps 410-420 teaches receiving a signal at the door system; [0080] teaches that the lock includes various components including a keypad) and
shifting the lock from a locked configuration to an unlocked configuration in response to receiving the signal or sensing the user (435 in fig. 4A).
HO fails to expressly teach moving the door panel from a closed position to an ajar position in which the door panel is rotated from the closed position to an open position less than sufficient to allow a user to pass through without further rotating the door panel.
WORDEN teaches a door presenting system which moves the door panel (12) from a closed position to an ajar position in which the door panel is rotated from the closed position to an open position less than sufficient to allow a user to pass through without further rotating the door panel in response to receiving the signal or sensing the user ([0044] teaches a controller 84 which communicates with the presenting actuator 24 and the latching assembly 26 during various opening and closing operations, wherein the opening device 86 produces a door presenting signal that is sent to the controller to move the door 12 from a closed position; [0047] teaches, “It should be understood that with the door 12a in this ajar position, the exterior surface of the door 12a …still obstructs the door opening 14 to prevent occupant egress or ingress.” )
Before the effective filing date of the invention, it would have been obvious to modify HO per the teachings of Worden such that that the door of HO moves from the closed position to an ajar position, thereby allowing an individual to manually open the door to the necessary width for ingress.
Regarding claim 6,
Ho teaches in at least figures 1A and 1C, receiving the signal or sensing the user includes sensing the user with the lock (see biometric scanner which is provided on lock 101A; also see camera 2105, provided on lock 101A).
Regarding claim 10,
Worden, modified, teaches receiving the signal or sensing the user includes receiving the signal from a pressure sensor disposed in a sill or a frame of the door system ([0044] teaches an opening device 86, which may be a touch sensor, produces a door presenting signal).
Regarding claim 11,
Ho teaches receiving the signal or sensing the user includes receiving the signal from an ultrasonic receiver, an infaRed receiver, a light curtain sensor, or an audio receiver disposed in the sill or frame of the door system ( [0174] that the lock includes sensors 1115, which may include any of various sensors, such as an audio sensor, and an infrared light sensor).
Regarding claim 12,
Ho teaches receiving the signal or sensing the user includes receiving the signal from a garage door opener or a vehicle ([0212] teaches that the door management platform may be utilized to verify that an autonomous vehicle is a vehicle of a delivery service).


Regarding claim 14,
Worden teaches shifting the lock from the locked configuration to the unlocked configuration includes shifting a main latch from a deadbolt position to a latched position ([0043] teaches a latching assembly 26 including latch 28; [0043] teaches that latch 28 cooperates with a striker 30).
Regarding claim 15,
Worden teaches that  moving the door panel from the closed position to the ajar position includes moving a main latch from a latched position to a retracted position ([0043] teaches that latch 28 cooperates with a striker 30, well known in the art as cooperating to retain or release the latch via extension or retraction).

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAVIS (US 2017/0226784) in view of WORDEN (US 2019/0078361).
Regarding claim 16,
DAVIS teaches a door system comprising:
a door panel (12 in fig. 1) configured to pivot between a closed position, an open position; and an ajar position being between the open position and the closed position (since at least fig. 1 illustrates a door in its open position, the door must also pivot to an ajar position when being moved to the closed position, and vice versa);
a lock (see assembly 18) installed within the door panel (assembly 18 includes element 22).
	Davis fails to expressly teach that, the lock is configured move from a locked configuration to an unlocked configuration in response to receiving a signal or sensing a user; the door panel configured to pivot to an ajar position when the lock shifts from the locked configuration to the unlocked configuration, wherein in the ajar position, the door panel is open less than sufficient to allow the user to pass through without additional pivoting of the door panel towards the open position.
WORDEN teaches a door presenting system comprising a lock which is configured move from a locked configuration to an unlocked configuration in response to receiving a signal or sensing a user ([0044] teaches a controller 84 which communicates with the presenting actuator 24 and the latching assembly 26 during various opening and closing operations, wherein the opening device 86 produces a door presenting signal that is sent to the controller to move the door 12 from a closed position); the door panel configured to pivot to an ajar position when the lock shifts from the locked configuration to the unlocked configuration, wherein in the ajar position, the door panel is open less than sufficient to allow the user to pass through without additional pivoting of the door panel towards the open position. ([0044] teaches a controller 84 which communicates with the presenting actuator 24 and the latching assembly 26 during various opening and closing operations, wherein the opening device 86 produces a door presenting signal that is sent to the controller to move the door 12 from a closed position to an ajar position; [0047] teaches, “It should be understood that with the door 12a in this ajar position, the exterior surface of the door 12a …still obstructs the door opening 14 to prevent occupant egress or ingress.” )
Before the effective filing date of the invention, it would have been obvious to modify Davis per the teachings of Worden such that that the door of Davis moves from the closed position to an ajar position, it allows an individual to manually open the door to the necessary width for ingress.
Regarding claim 17,
Davis, modified, teaches the door system according to claim 16, further comprising a door frame, the door panel supported by the door frame, the door frame including a pressure sensor ([0362] of HO teaches that “Sensors can be disposed on… the door frame…”; while ([0032] of Davis teaches sensor 32; [0012] teaches that the sensor may be a pressure sensor)), the pressure sensor configured to provide a signal to the lock to transition the lock from the locked configuration to the unlocked configuration (in Davis, steps 40 and 42 of fig. 3 teach that after verification the lock shall be de-energized i.e., shifted to an unlocked configuration).
Regarding claim 18,
Davis, modified,  teaches the door system according to claim 16, further comprising a sill partially underlying the door panel when the door panel is in the closed position ([0362] of HO teaches that “Sensors can be disposed on or near a surface of the door, …”, since the door sill is “near a surface of the door”, the disclosure of Ho is interpreted as corresponding to a door sill, as required by the claim), the sill including a pressure sensor (Davis teaches in [0032] teaches sensor 32; [0012] teaches that the sensor may be a pressure sensor), the pressure sensor configured to provide a signal to the lock to transition the lock from the locked configuration to the unlocked configuration (in Davis, steps 40 and 42 of fig. 3 teach that after verification the lock shall be de-energized i.e., shifted to an unlocked configuration).
Regarding claim 19,
Worden teaches a door opener configured to move the door panel from the closed position to the ajar position ([0044] teaches moving the door 12 from a closed position (FIG. 2A) to a presenting position (FIG. 2C) in which the door is slightly ajar).

Claim 5, 7, 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HO (US 2020/0349786) in view of WORDEN (US 2019/0078361) as applied to claim 4, and further in view of ROWLAND (U.S. 11,066,862).
Regarding claim 5,
HO, modified, teaches the method according to claim 4, but fails to expressly teach that the moving the door panel from the closed position to the ajar position includes a linear actuator, a motorized strike plate, an electromagnetic mechanism, or an electronic hinge that moves the door panel from the closed position to the ajar position.
ROWLAND teaches an invention which relates to an electronic hinge for a door. 
Before the effective filing date of the invention, it would have been obvious to modify HO per the teachings of Rowland, providing an electronic hinge in the door system of HO, since Rowland teaches in column 1, lines 40-45, that the electronic hinge is particularly constructed to deliver electrical power and information. Therefore, an electronic hinge may be utilized within the HO door system to deliver power or information to other components of the door system. 
Regarding claim 7,
Ho teaches authenticating the user after sensing the user with the lock ([0102] teaches a scenario wherein the mobile device of the second user sends the personal data to b-lock 301, where the personal data is received (step 420 in fig. 4A) (this step is interpreted as corresponding to “sensing the user”), after which time, authentication occurs (see step 430 in fig. 4A). 
Regarding claim 8,
Ho teaches that authenticating the user includes receiving a signal from a device ([0102] teaches a scenario wherein the mobile device of the second user sends the personal data to b-lock 301).
Regarding claim 20,
HO, modified, teaches the method according to claim 4, but fails to expressly teach that the moving the door panel from the closed position to the ajar position includes a linear actuator, a motorized strike plate, an electromagnetic mechanism, or an electronic hinge that moves the door panel from the closed position to the ajar position.
ROWLAND teaches an invention which relates to an electronic hinge for a door. Before the effective filing date of the invention, it would have been obvious to modify Davis per the teachings of Rowland, providing an electronic hinge in the door system of Davis, since Rowland teaches in column 1, lines 40-45, that the electronic hinge is particularly constructed to deliver electrical power and information. Therefore, an electronic hinge may be utilized within the Davis door system to deliver power or information to other components of the door system. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HO (US 2020/0349786) in view of WORDEN (US 2019/0078361) and ROWLAND (U.S. 11,066,862) as applied to claim 8, and further in view of KEEFE (U.S. 9,512,643).
Regarding claim 9,
HO, modified, teaches the method according to claim 8, but fails to expressly teach that authenticating the user includes determining a position of the device. 
KEEFE teaches an access control system wherein authenticating the user includes determining a position of a user device (claim 20 teaches “The door locking and unlocking method … comprising detecting GPS coordinate positions of the at least one mobile device, and unlocking the door if the at least one mobile device is within a predetermined distance from the door.”)
Before the effective filing date of the invention, it would have been obvious to further modify Ho per the teachings of Keefe, modifying the system such that authenticating the user includes determining a position of a user device such that the door panel may be unlocked if the user device, once authenticated, is within a predetermined distance. 
Allowable Subject Matter
Claims 2 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689